MEMORANDUM **
Maria Rosa Elena Salazar, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion by denying Salazar’s motion to reopen as untimely because it was filed more than three years after the BIA’s April 19, 2002 order. See 8 C.F.R. § 1003.2(c)(2) (motions to reopen generally must be filed no later than 90 days after the final administrative decision).
We lack jurisdiction to review the immigration judge’s (“IJ”) decision denying Salazar’s application for suspension of deportation because this petition for review is not timely as to the BIA’s order summarily *960affirming the IJ’s order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.